Name: Commission Regulation (EC) No 3422/93 of 14 December 1993 fixing the export levies in the cereals sector
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  trade policy
 Date Published: nan

 No L 312/6 Official Journal of the European Communities 15. 12. 93 COMMISSION REGULATION (EC) No 3422/93 ol 14 December 1993 fixing the export levies in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 16 (2) thereof, Whereas pursuant to Article 16 of Regulation (EEC) No 1766/92, appropriate measures may be taken when the quotations or prices on the world market for one or more products reach the level of Community prices and when that situation is likely to continue and to deteriorate, thereby disturbing or threatening to disturb the Commu ­ nity market ; Whereas the high level of prices in international trade is such as to hinder imports into the Community of durum wheat or lead to it being exported from the Community ; Whereas the situation referred to above currently obtains ; whereas, in order to safeguard supplies in the Commu ­ nity, an export levy should be introduced for durum wheat ; Whereas Article 3 of Council Regulation (EEC) No 1766/92 fixes the threshold price for cereals for the 1993/94 to 1995/96 marketing years ; Whereas Article 15 of Commission Regulation (EEC) No 1533/93 (3) provides for the application of an export levy ; whereas, pursuant to Article 2 of the same Regulation, export levies are to be fixed in particular in the light of the prices charged on the representative Community markets and their trends and the quotations recorded on the markets of third countries ; whereas that Regulation also provides that account should be taken of the economic aspects of the exports contemplated and the advantage of avoiding disturbance on the Community market ; Whereas the export levy may be varied where the world market situation or the specific requirements of certain markets make this necessary ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (4) are to be used to convert the amount expressed in third-country currencies and are the basis for determining the agricul ­ tural conversion rates of the currencies of the Member States ; whereas the detailed rules for determining and applying these conversion rates are laid down in Commis ­ sion Regulation (EEC) No 1068/93 (*); Whereas the application of the aforementioned rules to the current market situation in the cereals sector, and in particular to the quotations or prices of these products in the Community and on the world market, leads to the export levy being fixed at the amount set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The export levy referred to in Article 1 5 of Regulation (EEC) No 1533/93 for the products falling within CN code 1001 10 00 shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 15 December 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 151 , 23. 6. 1993, p. 15. (4) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 108, 1 . 5 . 1993, p. 106. 15. 12. 93 Official Journal of the European Communities No L 312/7 ANNEX Commission Regulation (EC) No 3422/93 fixing the export levies in the cereals sector CN code Description Amount of levy in ecu/tonne 1001 10 00 Durum wheat 35,00